Citation Nr: 0032865	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  96-11 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with right L4-5 radiculopathy, currently evaluated as 10 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Upon reviewing the record, the Board is 
of the opinion that further development is warranted.  
Therefore, the disposition of the issues of entitlement to an 
increased rating for lumbosacral strain with right L4-5 
radiculopathy, and entitlement to TDIU benefits will be held 
in abeyance pending further development by the RO, as 
requested below.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made to 
obtain those 
      records; and
(c) describe any further action to be taken by the Secretary 
with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information sufficient 
to locate such records, other relevant records pertaining to 
the claimant's active military, naval, or air service that 
are held or maintained by a governmental entity (38 U.S.C.A. 
§ 5103A(c)(1)).
(b) Records of relevant medical treatment or examination of 
the claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)).
(c) Any other relevant records held by any Federal department 
or agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim for purposes of 
paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant)-
  	(i) contains competent evidence that the claimant has a 
current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but
(iii) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

Service connection is currently in effect for dysthymic 
disorder, evaluated as 50 percent disabling, lumbosacral 
strain with right L4-5 radiculopathy, evaluated as 10 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
bilateral hearing loss, evaluated as noncompensably 
disabling; the combined disability rating is 60 percent.

In January 1993, the veteran filed a claim of entitlement to 
an evaluation in excess of 10 percent for lumbosacral strain 
with right L4-5 radiculopathy, and entitlement to TDIU 
benefits.  Based on findings from a July 1995 VA examination, 
the RO denied the veteran's claim in September 1995.  The 
veteran filed a notice of disagreement (NOD) with this 
decision later that month, and submitted a substantive appeal 
(Form 9) in March 1996, perfecting his appeal.

The RO continued the 10 percent rating for the veteran's 
service-connected low back disorder, and the denial of TDIU 
benefits in December 1998, based on VA and private medical 
records from January 1988 to January 1997, VA Vocational 
Rehabilitation reports from October 1997 to October 1998, a 
copy of the veteran's college transcript, and testimony from 
his February 1998 personal hearing.

Following VA orthopedic, psychiatric, and audiology 
examinations in March 1999, the RO again denied an increased 
rating for lumbosacral strain, and entitlement to TDIU 
benefits in January 2000.

In January 2000 correspondence, the veteran reported 
receiving private medical treatment for his service-connected 
dysthymic disorder from "a Ph.D. for therapy and a 
psychiatrist for medication monitoring."  In addition, he 
maintained that the RO incorrectly considered his 1998 
earnings in finding that his income was in excess of the 
level considered marginal employment for compensation 
purposes, rather than his decreased earnings in 1999.  The 
veteran explained that he worked an average of 10 days per 
month over the previous year, and concluded that this did not 
constitute gainful employment.

Based on VA outpatient treatment records from February 1999 
to July 2000, the RO continued the 10 percent evaluation of 
the veteran's service-connected back disorder, and denied 
entitlement to TDIU benefits in August 2000.

In correspondence later that month, the veteran reiterated 
that the RO improperly determined that his income was in 
excess of the level considered marginal employment for 
compensation purposes based on his 1998 earnings.  He 
maintained that his service-connected disabilities prevented 
him from working on a full-time basis, and indicated that he 
worked a total of 93 days since August 1999, including some 
half days.

As noted above, the veteran reported recent private medical 
treatment for his service-connected psychiatric disorder in 
January 2000 correspondence.  He has alleged that these 
records may contain relevant evidence.  The Board finds that 
a further effort to obtain these records is necessary as they 
may be relevant to the disposition of the veteran's claim, 
both for the purpose of establishing key facts, and for 
purposes of evaluating the probative value of the veteran's 
evidentiary assertions.

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), the Board 
is deferring adjudication of the issues of entitlement to an 
increased rating for lumbosacral strain with right L4-5 
radiculopathy, and entitlement to TDIU benefits pending a 
remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the veteran maintains that the RO incorrectly 
considered his 1998 earnings in determining that his income 
was in excess of the level considered marginal employment for 
compensation purposes, and indicated that his current income 
was substantially reduced.  Therefore, after obtaining 
information and authorization from the veteran, the RO should 
request an income statement from the veteran's employer(s) 
for all of his earnings from January 1999 to the present.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment that are not 
currently a part of the record.  The RO's 
attention is directed to the veteran's 
January 2000 reference to private medical 
treatment for his service-connected 
psychiatric disorder.  After obtaining 
the appropriate authorization, the RO 
should attempt to obtain any such records 
which have not been previously obtained.  
The RO is again advised that efforts to 
obtain VA records should continue until 
they are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

3.  After any necessary information and 
authorization are obtained from the 
veteran, the RO should request an income 
statement from his employer(s) for all 
earnings from January 1998 to the 
present.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
an evaluation in excess of 10 percent for 
lumbosacral strain with right L4-5 
radiculopathy, and entitlement to TDIU 
benefits.  If the veteran's claim remains 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case.  The applicable response 
time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


